                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO


CHARLES A. NIEDERSTADT,

        Plaintiff,

v.                                                                       No. 18-cv-0929 WJ/SMV

S. DEP’T OF CORR. OF N.M.,
and STATE OF N.M.,

        Defendants.

                                ORDER TO CURE DEFICIENCY

        THIS MATTER is before the Court on the Letter Regarding Civil Rights Violation filed

by Plaintiff Charles Niederstadt on October 3, 2018. [Doc. 1]. Plaintiff is incarcerated at the

Southern New Mexico Correctional Facility.          He alleges that prison officials discriminated

against him based on his race. To the extent Plaintiff wishes to file a civil rights complaint

pursuant to 42 U.S.C. § 1983, his filing is deficient because it is not on the proper form and does

not appear to contain any request for relief. See D.N.M.LR-Civ. 10.2 (requiring every pleading

to have a title that “clearly identif[ies] its substance . . . .”); Gibson v. City of Cripple Creek, 48

F.3d 1231, 1995 WL 94483, at *1 (10th Cir. Mar. 1, 1995) (unpublished table opinion) (stating

that prisoner’s civil complaint was required to set forth “a short plain statement of his claims

showing that he is entitled to relief”).

        Plaintiff’s filing is also deficient because he did not prepay the $400 civil filing fee.

Plaintiff cannot cure this deficiency by filing an in forma pauperis application because he already

filed three meritless complaints while incarcerated. See 28 U.S.C. § 1915(g) (2012) (stating that

an inmate may not proceed in forma pauperis if she has, “on 3 or more occasions, while
incarcerated … brought an action … in a court of the United States that was dismissed on the

grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted”).

In two separate actions styled Niederstadt v. Peralta, No. 11-cv-0088 JB/KBM [Doc. 5] and

No. 13-cv-0181 LH/CEG [Doc. 4], the Court dismissed Plaintiff’s complaints for failure to state a

colorable claim. In Niederstadt v. Town of Carrizozo, No. 13-cv-0346 KG/KBM [Doc. 14], the

Court dismissed Plaintiff’s complaint as untimely filed. See Jones v. Bock, 549 U.S. 199, 215

(2007) (“If the allegations, for example, show that relief is barred by the applicable statute of

limitations, the complaint is subject to dismissal for failure to state a claim.”). Therefore,

prepayment is the only way to satisfy the filing fee requirement in this case.

       The Court will allow Plaintiff to cure the above deficiencies within 30 days of entry of this

Order. He must include the civil action number (18-cv-0929 WJ/SMV) on all papers he files.

Failure to timely cure the deficiencies may result in dismissal of this action without further notice.

See Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003) (“Rule 41(b) . . . has long been

interpreted to permit courts to dismiss actions sua sponte for a plaintiff’s failure to prosecute or

comply with the rules of civil procedure or court[s’] orders.”).

       IT IS ORDERED that within 30 days of entry of this Order, Plaintiff must: (1) submit a

civil rights complaint on the proper form; and (2) prepay the $400 filing fee. IT IS FURTHER

ORDERED that the Clerk’s Office mail to Plaintiff, together with a copy of this Order, a form

§ 1983 civil rights complaint.

                                                      _____________________________
                                                      STEPHAN M. VIDMAR
                                                      United States Magistrate Judge


                                                  2
